

115 HR 4912 IH: Rosie the Riveter Congressional Gold Medal Act
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4912IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Ms. Speier (for herself, Mr. Fitzpatrick, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal, collectively, to the American women who joined the workforce
			 during World War II, providing the vehicles, weaponry, and ammunition to
			 win the war, that were referred to as Rosie the Riveter, in recognition of their contributions to the Nation and the inspiration they have provided to
			 ensuing generations.
	
 1.Short titleThis Act may be cited as the Rosie the Riveter Congressional Gold Medal Act. 2.DefinitionsIn this Act:
 (a)Rosie the RiveterThe term Rosie the Riveter includes any female individual who held employment or volunteered in support of the war efforts during World War II.
 (b)SecretaryThe term Secretary means the Secretary of the Treasury. 3.Congressional Gold Medal (a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the Rosie the Riveters, collectively, in recognition of their contributions to the Nation and the inspiration they have provided to ensuing generations.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)National Museum of American History
 (1)In generalFollowing the award of the gold medal in honor of the Rosie the Riveters, the gold medal shall be given to the National Museum of American History of the Smithsonian Institution, where it will be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the National Museum of American History should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Rosie the Riveters.
 (d)Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses, and amounts received from the sale of such duplicates shall be deposited in the United States Mint Public Enterprise Fund.
			4.Status of medals
 (a)National medalThe gold medal struck under this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			